 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
11   JOEL LUBRITZ,                                     Case No.: 2:17-cv-02310-APG-NJK
12         Plaintiff(s),                                             Order
13   v.
14   AIG CLAIMS, INC.,
15         Defendant(s).
16        In light of the acceptance of the offer of judgment, see Docket No. 46, the settlement
17 conference previously set in this matter is VACATED.
18        IT IS SO ORDERED.
19        Dated: April 3, 2019
20                                                          ______________________________
                                                            Nancy J. Koppe
21                                                          United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
